Black, J.
This is an information in the nature of a quo warranto. The respondent was elected treasurer of Vernon county at the November election, 1884. By the law then in force (R. S., sec. 5362), the treasurer held his office for two years and until his successor should be elected and qualified. This section was amended in 1885 (Acts of 1885, p. 108) by adding thereto the proviso: “ That in counties having adopted, or which may hereafter adopt, township organization, the terms of office-of said treasurer shall be extended to the first day of April next after the election of his successor.”
At the November election, 1886, Mr. Prewitt was-elected treasurer, and before the January following, *430qualified by giving bond, etc. At this same election the county voted for and adopted township organization, and that law took effect and went into operation on the first Tuesday of April succeeding the election. R. S., sec. 7432.
The question is, whether the respondent has a right to hold over until the first Tuesday in April, 1887. That the amendatory act of 1885 undertakes to give him this right there can be no doubt. But it is said the amendment is in conflict with section 8, article 14, of the constitution, which provides that the term of no officer shall be extended for a longer period than that for which such officer was elected or appointed. In State ex rel. v. Hanson, 73 Mo. 89, it was ruled that it was the purpose of this section of the constitution to prevent the practice of passing special laws, extending the terms of special offices, for the benefit of the then incumbents ; but that it was not intended to and did not prevent the legislature from making reasonable changes in the times for electing public officers. In view of the peculiar character of the township organization law, it was deemed best that the office of county treasurer should begin and end in April next after the election, and the fact that the amendment has the effect, incidentally, to extend the time of the then incumbent does not render it unconstitutional. Mr. Prewitt’s term does not begin until April, and by express provision of the constitution and the statute, McGrovney holds until that time.
The information is dismissed.
All concur.